Name: 2013/753/EU: Commission Implementing Decision of 11Ã December 2013 amending Decision 2012/226/EU on the second set of common safety targets for the rail system (notified under document C(2013) 8780) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: EU institutions and European civil service;  transport policy;  land transport;  economic geography
 Date Published: 2013-12-13

 13.12.2013 EN Official Journal of the European Union L 334/37 COMMISSION IMPLEMENTING DECISION of 11 December 2013 amending Decision 2012/226/EU on the second set of common safety targets for the rail system (notified under document C(2013) 8780) (Text with EEA relevance) (2013/753/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2004/49/EC of the European Parliament and of the Council of 29 April 2004 on safety on the Communitys railways and amending Council Directive 95/18/EC on the licensing of railway undertakings and Directive 2001/14/EC on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification (Railway Safety Directive) (1), and in particular the second subparagraph of Article 7(3) thereof, Whereas: (1) The Commission gave the European Railway Agency (the Agency) a mandate under Directive 2004/49/EC to draw up draft common safety targets (CSTs) and the related draft common safety methods for the period from 2011 to 2015. Following the annual assessment of 2013 the Agency made its recommendation to the Commission for amending the second set of draft CSTs as set out in Commission Decision 2012/226/EU of 23 April 2012 on the second set of common safety targets as regards the rail system (2). This Decision is based on the Agencys recommendation. (2) Due to the lack of consistent national data, the National Reference Values (NRVs) for Bulgaria, Romania and Slovakia has been originally established for certain categories of individual risks either using not fully consistent data from 2004-2006 or on the basis of NRVs of other Member States. At present it is possible to recalculate the NRVs for these categories in a consistent way and therefore the original NRVs in the enclosed tables should be replaced. (3) Croatia acceded to the Union on 1 July 2013. To quantitatively identify the current safety performance of railway systems in Croatia, the NRVs have been calculated with the methodology used for other Member States. These NRVs should be included in the annex to Decision 2012/226/EU. (4) Decision 2012/226/EU should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 27(1) of Directive 2004/49/EC, HAS ADOPTED THIS DECISION: Article 1 Section 1 National Reference Values (NRVs) in the Annex to Decision 2012/226/EU is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 December 2013. For the Commission Siim KALLAS Vice-President (1) OJ L 164, 30.4.2004, p. 44. (2) OJ L 115, 27.4.2012, p. 27. ANNEX 1. National Reference Values (NRVs) 1.1. NRVs for risk to passengers (NRV 1.1 and NRV 1.2) Member State NRV 1.1 (Ã  E-09) (1) NRV 1.2 (Ã  E-09) (2) Belgium (BE) 37,30 0,318 Bulgaria (BG) 207,00 1,911 Czech Republic (CZ) 46,50 0,817 Denmark (DK) 9,04 0,110 Germany (DE) 8,13 0,081 Estonia (EE) 78,20 0,665 Ireland (IE) 2,74 0,0276 Greece (EL) 54,70 0,503 Spain (ES) 29,20 0,270 France (FR) 22,50 0,110 Croatia (HR) 176,9 1,135 Italy (IT) 38,10 0,257 Latvia (LV) 78,20 0,665 Lithuania (LT) 97,20 0,757 Luxembourg (LU) 23,80 0,176 Hungary (HU) 170,00 1,650 Netherlands (NL) 7,43 0,089 Austria (AT) 26,30 0,292 Poland (PL) 116,10 0,849 Portugal (PT) 41,80 0,309 Romania (RO) 57,40 0,607 Slovenia (SI) 25,30 0,362 Slovakia (SK) 62,10 0,883 Finland (FI) 9,04 0,110 Sweden (SE) 3,54 0,033 United Kingdom (UK) 2,73 0,028 FWSIs in (*) and (**) are as defined in point (d) of Article 3 of Decision 2009/460/EC. 1.2. NRVs for risk to employees (NRV 2) Member State NRV 2 (Ã  E-09) (3) Belgium (BE) 24,60 Bulgaria (BG) 20,40 Czech Republic (CZ) 16,50 Denmark (DK) 9,10 Germany (DE) 12,60 Estonia (EE) 64,80 Ireland (IE) 5,22 Greece (EL) 77,90 Spain (ES) 8,81 France (FR) 6,06 Croatia (HR) 73,65 Italy (IT) 18,90 Latvia (LV) 64,80 Lithuania (LT) 41,00 Luxembourg (LU) 12,00 Hungary (HU) 9,31 Netherlands (NL) 5,97 Austria (AT) 20,30 Poland (PL) 17,20 Portugal (PT) 53,10 Romania (RO) 22,30 Slovenia (SI) 40,90 Slovakia (SK) 2,71 Finland (FI) 9,21 Sweden (SE) 2,86 United Kingdom (UK) 5,17 FWSIs here are as defined in point (d) of Article 3 of Decision 2009/460/EC. 1.3. NRVs for risk to level-crossing users (NRV 3.1 and NRV 3.2) Member State NRV 3.1 (Ã  E-09) (4) NRV 3.2 (5) Belgium (BE) 138,0 n.a. Bulgaria (BG) 141,6 n.a. Czech Republic (CZ) 238,0 n.a. Denmark (DK) 65,4 n.a. Germany (DE) 67,8 n.a. Estonia (EE) 400,0 n.a. Ireland (IE) 23,6 n.a. Greece (EL) 710,0 n.a. Spain (ES) 109,0 n.a. France (FR) 78,7 n.a. Croatia (HR) 611,3 n.a. Italy (IT) 42,9 n.a. Latvia (LV) 239,0 n.a. Lithuania (LT) 522,0 n.a. Luxembourg (LU) 95,9 n.a. Hungary (HU) 274,0 n.a. Netherlands (NL) 127,0 n.a. Austria (AT) 160,0 n.a. Poland (PL) 277,0 n.a. Portugal (PT) 461,0 n.a. Romania (RO) 542,0 n.a. Slovenia (SI) 364,0 n.a. Slovakia (SK) 309,0 n.a. Finland (FI) 164,0 n.a. Sweden (SE) 64,0 n.a. United Kingdom (UK) 23,5 n.a. FWSIs in (*) and (**) are as defined in point (d) of Article 3 of Decision 2009/460/EC. 1.4. NRVs for risk to persons classified as others  (NRV 4) Member State NRV 4 (Ã  E-09) (6) Belgium (BE) 2,86 Bulgaria (BG) 35,47 Czech Republic (CZ) 2,41 Denmark (DK) 14,20 Germany (DE) 3,05 Estonia (EE) 11,60 Ireland (IE) 7,00 Greece (EL) 4,51 Spain (ES) 5,54 France (FR) 7,71 Croatia (HR) 7,28 (7) Italy (IT) 6,70 Latvia (LV) 11,60 Lithuania (LT) 11,60 Luxembourg (LU) 5,47 Hungary (HU) 4,51 Netherlands (NL) 4,70 Austria (AT) 11,10 Poland (PL) 11,60 Portugal (PT) 5,54 Romania (RO) 2,83 Slovenia (SI) 14,50 Slovakia (SK) 2,41 Finland (FI) 14,20 Sweden (SE) 14,20 United Kingdom (UK) 7,00 1.5. NRVs for risk to unauthorised persons on railway premises (NRV 5) Member State NRV 5 (Ã  E-09) (8) Belgium (BE) 72,6 Bulgaria (BG) 900,2 Czech Republic (CZ) 301,0 Denmark (DK) 116,0 Germany (DE) 113,0 Estonia (EE) 1 550,0 Ireland (IE) 85,2 Greece (EL) 723,0 Spain (ES) 168,0 France (FR) 67,2 Croatia (HR) 676,3 (9) Italy (IT) 119,0 Latvia (LV) 1 310,0 Lithuania (LT) 2 050,0 Luxembourg (LU) 79,9 Hungary (HU) 588,0 Netherlands (NL) 15,9 Austria (AT) 119,0 Poland (PL) 1 210,0 Portugal (PT) 834,0 Romania (RO) 1 388,2 Slovenia (SI) 236,0 Slovakia (SK) 1 758,0 Finland (FI) 249,0 Sweden (SE) 94,8 United Kingdom (UK) 84,5 1.6. NRVs for societal risk (NRV 6) Member State NRV 6 (Ã  E-09) (10) Belgium (BE) 275,0 Bulgaria (BG) 1 440,0 Czech Republic (CZ) 519,0 Denmark (DK) 218,0 Germany (DE) 203,0 Estonia (EE) 2 110,0 Ireland (IE) 114,0 Greece (EL) 1 540,0 Spain (ES) 323,0 France (FR) 180,0 Croatia (HR) 1 467,0 Italy (IT) 231,0 Latvia (LV) 1 660,0 Lithuania (LT) 2 590,0 Luxembourg (LU) 210,0 Hungary (HU) 1 020,0 Netherlands (NL) 148,0 Austria (AT) 329,0 Poland (PL) 1 590,0 Portugal (PT) 1 360,0 Romania (RO) 1 704,4 Slovenia (SI) 698,0 Slovakia (SK) 1 130,0 Finland (FI) 417,0 Sweden (SE) 169,0 United Kingdom (UK) 120,0 The total number of FWSIs here is the sum of all the FWSIs considered for calculating all the other NRVs. (1) NRV1.1 expressed as: Number of passenger FWSIs per year arising from significant accidents/Number of passenger train-km per year. Passenger train-km here is the unit of traffic for passenger trains only. (2) NRV1.2 expressed as: Number of passenger FWSIs per year arising from significant accidents/Number of passenger-km per year. FWSIs in (*) and (**) are as defined in point (d) of Article 3 of Decision 2009/460/EC. (3) NRV 2 expressed as: Number of employee FWSIs per year arising from significant accidents/Number of train-km per year. FWSIs here are as defined in point (d) of Article 3 of Decision 2009/460/EC. (4) NRV3.1 expressed as: Number of level-crossing user FWSIs per year arising from significant accidents/Number of train-km per year. (5) NRV3.2 expressed as: Number of level-crossing user FWSIs per year arising from significant accidents/[(Number of Train-km per year Ã  Number of level crossings)/Track-km]. Data on the number of level crossings and track-km were not sufficiently reliable at the time of data extraction (most of the Member States reported common data on line-km instead of track-km). FWSIs in (*) and (**) are as defined in point (d) of Article 3 of Decision 2009/460/EC. (6) NRV 4 expressed as: Yearly number of FWSIs to persons belonging to the category others  arising from significant accidents/Number of train-km per year. FWSIs here are as defined in point (d) of Article 3 of Decision 2009/460/EC. (7) NRV calculated as average of NRV values of neighbouring countries (Hungary, Romania and Slovenia). (8) NRV 5 expressed as: Number of FWSIs to unauthorised persons on railway premises per year arising from significant accidents/Number of train-km per year. FWSIs here are as defined in point (d) of Article 3 of Decision 2009/460/EC. (9) NRV calculated as average of NRV values of neighbouring countries (Hungary, Romania and Slovenia). (10) NRV 6 expressed as: Total number of FWSIs per year arising from significant accidents/Number of train-km per year. The total number of FWSIs here is the sum of all the FWSIs considered for calculating all the other NRVs.